Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/14/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 101
Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 1O1, Aug. 24 2009; p. 2.
per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim  to cover only statutory embodiments to avoid  a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability l 077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi­ cellular organism to avoid a rejection under 35 U.S.C. 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur for example when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g. Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

4. Claims 3, 4, 5, 9, 11- 13 are rejected under 35 U.S.C. 101 for failing to recite a non-transitory computer readable storage medium. 
5. Claims 10, 14-16 are rejected under 35 U.S.C.101 due to their dependency on the independent claim 9.
Claim objections
6. Claim 18 is objected for reciting an element number (506). This needs to be corrected.

Allowable subject matter
7. Claims 1 and 17 are allowed.
8. Claims 2, 6-8, and 18-20 are allowed as being dependent on the independent claim. 
9. The following is an examiner's statement of reasons for allowance: The closest prior art of record Fang et al (US 2013/0138402 A1) teaches, Methods, systems, and computer-readable media for reference impedance adaptation are disclosed. The method may comprise a step of providing a network model of a circuit having at least one port, wherein the network model includes at least one network parameter, the network parameter being associated with the port and being defined based on a reference impedance of the port. The method may further comprise computing an input impedance of the port based on the network parameter. The method may also include defining a new reference impedance for the port based on the input impedance. Moreover, the method may include calculating a new network parameter of the network model based on the new reference impedance.
Tsang et al (US 2003/0072130 A1) teaches, Analyzing interactions between vias in multilayered electronic packages that include at least two spaced-apart conducting planes, and multiple vias that connect signal traces on different layers. Voltages at active via ports are represented as magnetic ring current sources, which generate electromagnetic modes inside the plane structure. Substantial electromagnetic coupling between vias occurs. A full-wave solution of multiple scattering among cylindrical vias in planar waveguides is derived using Foldy-Lax equations. By using the equivalence principle, the coupling is decomposed into interior and exterior problems. For the interior problem, the dyadic Green's function is expressed in terms of vector cylindrical waves and waveguide modes. The Foldy-Lax equations for multiple scattering 
Fang et al and Tsang et al neither individually nor in combination fail to teach “A method for modeling electromagnetic characteristics of a vehicle having electrical components, the method comprising: generating a parallel plate waveguide model having a first waveguide port and a second waveguide port; inserting a vehicle model for the vehicle within the parallel plate waveguide model, wherein the vehicle model has a plurality of lumped ports corresponding to the electrical components on-board the vehicle; executing an electromagnetic field solver on the first waveguide port, the second waveguide port, and the plurality of lumped ports, wherein the electromagnetic field solver produces a first output data; determining a scaling factor between a first power level configured to excite the first waveguide port and the second waveguide port and a second power level configured to excite the plurality of lumped ports; producing a scattering parameter (S-parameter) model for the vehicle from the first output data, wherein the S-parameter model includes a plurality of S-parameter ports; generating a plurality of excitation signals at the plurality of S-parameter ports, wherein the scaling factor has been applied to the plurality of excitation signals; and executing a time-domain circuit simulation to model the electromagnetic characteristics of the vehicle” (as recited in the independent claims 1 and 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858